Case 1:20-cr-00089-JB-B Document 115 Filed 12/14/20 Page 1 of 3                    PageID #: 299




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                      *
                                                *
                                                *
                                                *        CRIMINAL CASE NO.: 20-CR-89
 vs.                                            *
                                                *
                                                *
 MARK W. COOPER,
                                                *
       Defendant.                               *



            DEFENDANT’S MOTION TO SUPPRESS EVIDENCE AND STATEMENTS

         COMES NOW, Defendant, MARK W. COOPER, by and through undersigned counsel,

and respectfully requests this Honorable Court to suppress the alleged contraband and subsequent

statements in relation to the 9/11/18 arrest at Defendant’s 15464 Pine Grove Extension, Bay

Minette, Alabama residence, on the following grounds:

         On or about 9/11/18, the Baldwin County Sheriff’s Department Drug Task Force conducted

an investigation at 15464 Pine Grove Extension, Bay Minette, Alabama in an attempt to locate the

mother of Co-Defendant, Von Clay Bennett, Jr. on active warrants. Upon arrival, the agent came

into contact with Defendant, who was a resident at that address.

         Defendant has a lifelong alcohol and substance addiction problem. He has a lengthy history

of adult DUI and drugs arrests beginning in 1989. His juvenile history is unknown. On 9/11/18,

Defendant consumed a large amount of methamphetamine and moonshine liquor prior to his

contact with law enforcement. Per the agent reports, Defendant was “extremely manic,” and he
Case 1:20-cr-00089-JB-B Document 115 Filed 12/14/20 Page 2 of 3                   PageID #: 300




openly admitted to using methamphetamine prior to their conversation. As such, Defendant lacked

the mental capacity to consent to searches or to make voluntary statements.

         Per reports, Defendant knew Mr. Bennett and allowed agents to step inside the residence.

However, due to his extreme intoxication, he lacked capacity to make such a decision.

Furthermore, Defendant denies any voluntary action in relation to his contact with the agents.

       While inside the residence, the agents allegedly observed two small torn baggie corners on

the floor believed to be narcotic contraband. Due to his behavior, Defendant was searched for

weapons, when contraband was discovered on his person. Subsequently, Defendant allegedly

consented to search the residence, both verbally and in writing. At that time, alleged drug

paraphernalia was discovered. Prior to being placed under arrest, Defendant allegedly made

statements with regard to buying and selling narcotics.

       Due to Defendant’s inability to consent based on his inebriation, any contraband is due to

be suppressed as the search violated the 4th Amendment to the United States Constitution by

entering his residence and subsequently searching Defendant’s person and his home without

proper, informed, Constitutional consent. As a result, any subsequent statements obtained from

Defendant were involuntary, were tainted by the unlawful search and were obtained in violation

of his Constitutional rights, specifically, in violation of his 5th and 6th Amendment rights. The

seizure in this action was done so without lawful authority or any recognized exception, and the

agents exploited circumstances to obtain the evidence. Therefore, all evidence seized and all

statements are due to be suppressed and excluded.

       WHEREFORE, Defendant respectfully requests this Honorable Court, after conducting a

hearing on the matter, to suppress any alleged evidence obtained as a result of the aforementioned




                                                2
Case 1:20-cr-00089-JB-B Document 115 Filed 12/14/20 Page 3 of 3                  PageID #: 301




illegal search by law enforcement, and in addition, suppress all subsequent statements resulting

thereof.

                                            /s/Thomas B. Walsh
                                            THOMAS B. WALSH (WAL165)
                                            Walshlaw40@gmail.com
                                            Attorney for Defendant



WALSH LAW, LLC
1111 Dauphin Street
Mobile, Alabama 36604
(251) 654-1506




                                 CERTIFICATE OF SERVICE

       I hereby certify that on 12/14/20 the foregoing document was electronically filed with the
Clerk of this Court using the CM/ECF system which will send notification of such filing to the
following:

       Gloria Bedwell, Esq.
       United States Attorney's Office
       63 South Royal Street
       Mobile, AL 36602



                                             /s/ Thomas   B. Walsh
                                            COUNSEL




                                               3
